DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.
Applicant removes the terms “boundary” and “open channel”, resulting in the same scope as the claims of 11/22/2021.  Applicant includes the term “alphanumeric character of a letter or number”; “of a letter or number” is the definition of “alphanumeric” and does not change the scope of the claim.  Applicant includes the term “solely” in “therein define the shape of the open alphanumeric character”.  Examiner notes that the prior art and also discloses “solely”.  
Comments on response to arguments:
-examiner thanks applicant for removing non-supported terms.  
-applicant asserts that certain letters have more than one open section; examiner understands the difference in structure in different letters.  Applicant’s instant claims only claim “open sections”, which have the structure of the space between the edges of an “L”.  Examiner notes that all references to “open sections” are those within the edges of an “L”, “W”, “V”, “T”, “Y”, “U”, “N”; Examiner notes that letters that enclose a space ALSO include “open sections”, as well as an enclosed space formed by the letter itself.  Applicant does not disclose or claim a term for the enclosed space formed by letters such as “D” or “R”.  
-Applicant asserts that the open sections of Sassy Letter links and Delish beads are not surrounded by a uniform size of material; examiner notes that the figures directly contradict this assertion.
-Applicant asserts there is no “open sections within an outline member” in the prior art.  Examiner notes that the modification to Zeuner creates the “open sections within an outline member” which is known in the art, taught by Sassy letter links, or by Rosenberg.

Rejections under 103:
Page 8:  Applicant contends that the “small circular holes” inside the letters of Zeuner are not “open sections”.  Examiner notes that these ARE “open sections”, just a different size and shape than the ones disclosed by applicant.  These allow the adjacent connecting links of Zeuner to be attached to the decorative links of Zeuner just as the “open sections” of applicant’s decorative links allow the connecting links to be attached.  Examiner notes that the connecting links move within the decorative links of the disclosure differently due to the size of the open sections.  Therefore, examiner has included multiple sizes of open sections that have connecting links attached through them, shown in Sassy and Rosenberg.  Applicant asserts that Sassy is not applicable to Zeuner because they “do not have any similar shapes”.  Examiner notes that applicant is applying for a utility patent, and that the change of shape for aesthetic purposes does not support an argument for non-obviousness, see MPEP 2144.04(I).  Applicant also asserts that by allowing the letters of Zeuner to move around, that the necklace would not be in a “readable arrangement”.  Examiner notes that this argument is moot, in that the necklace is aesthetic and has meaning and purpose for the wearer; signage/readability is not a main function of a piece of jewelry.  
Page 9: applicant asserts that Rosenberg is “non-analogous art”, but admits “Rosenberg does disclose a link”.  Applicant again argues that Rosenberg is not a letter and therefore is not relevant; examiner again notes that a change of shape for aesthetic purposes is not a successful argument for non-obviousness in a utility patent.  Applicant asserts the purpose of the chain of Rosenberg is for hanging lighting fixtures; examiner notes that Rosenberg discloses a chain with decoratively shaped links, which is the scope of applicant’s disclosure.  The intended purpose of the chain does not negate that the structure of open sections in a chain link of a decorative shape is known in the art of chains.  Further, this reference is classified within the Jewelry art of class A44C, and therefore is related to the decorative chains of Zeuner.  Applicant argues the merits of non-analogous art from Donner Technology, which is a case that is not referenced in the MPEP, but non-analogous art is discussed in MPEP2141.01a, and discussed for the mechanical arts in part (IV).  Examiner notes that Rosenberg has similar structure to the disclosed device, and is classified in the same class of A44C, and the chain of Rosenberg is capable of being worn by a user, and therefore is considered analogous art.  
Page 10: Applicant again argues non-analogous art, addressed above.  Applicant argues the shape of Rosenberg is not a letter; examiner notes that Zeuner discloses a letter and is the primary reference.  Applicant asserts “there is no teaching in Rosenberg of how to obtain movement”; examiner notes that this is the resulting function of the structure shown in Rosenberg; the modification is done for a different reason than to cause movement.  Examiner’s modification is done for aesthetic purposes; the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant includes ovular or rectangular shapes of the connecting members in claims 58 and 77; examiner notes that Zeuner discloses circular connecting members, which are considered an obvious related shape to “oval”.  Examiner again reminds applicant that a change of size for aesthetics is not a successful argument against non-obviousness either, please see MPEP 2144.04(IV).  
Page 11: Applicant argues the intent of Zeuner; examiner notes that Zeuner is a design patent and has no stated “intent”.  Further, Zeuner also discloses the letters in other orientations, please see cited reference D711763, also filed by Zeuner, and therefore the orientation of the letters is not relevant to the jewelry known by Zeuner.  Applicant asserts the holes in Zeuner are different size from the ones disclosed and could not possibly be changed; examiner contends that changing the area within shapes in jewelry chains are known in the art, and shows two different references to support that statement.  Applicant asserts that Rosenberg does not show “uniform thickness”, but fails to point out where it shows non-uniform thickness.  Examiner notes that the drawings fully support “uniform thickness”, not only of the “open sections”, but also of the material creating the “open sections”.  Applicant argues the small holes of Zeuner are in a different location; examiner notes that the open sections of Rosenberg are with an outline member that makes a shape, and therefore are in the same location as the small holes of Zeuner that are open sections within outline members (exterior surfaces) that make a shape.  
Page 12: Applicant asserts Pejchar does not remedy any deficiency of the independent claims.  Pejchar is included to solve issues of the dependent claims only.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57, 58, 60-68, 72, 73, 76, 77,  are rejected under 35 U.S.C. 103 as being unpatentable over D706666 Zeuner in view of Delish Beads, alternatively in view of 1069581 Rosenberg.
Regarding claim 57, Zeuner discloses a jewelry chain comprising: 
a plurality of connecting links (indicated below), wherein each connecting link is a closed loop and made in the form of a wire or thin strip of a precious metal; 

    PNG
    media_image1.png
    685
    479
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    630
    187
    media_image2.png
    Greyscale
a plurality of decorative links (letters) each of an alphanumeric character of a letter having a shape defined by an outline member (exterior surfaces) made from precious metal, with the outline member surrounding at least one open section (through hole for the connecting link) therein, wherein each open section has a uniform width (diameter) and extends within the outline member (material of the letter) such that the outline member and open section therein solely define (the combination of the outline member and the open section are the only components of the alphanumeric character) the shape of the alphanumeric character;  
wherein the decorative links are arranged to form an identifiable sequence (word “love”), and
wherein at least one connecting link connects two adjacent decorative links (Zeuner shows two connecting links and a chain between adjacent decorative links) by extending into the open section and around the metal of the decorative link, such that the at least one connecting link can travel along and within the open section (circular hole) of the outline member.  
Zeuner discloses alphanumeric characters, having open sections within the material of the alphanumeric character, but does not show that the open section is elongated to extend completely within the outline member.  Zeuner does disclose that the material of the decorative link is uniform width, but does not show that the opening is sized such that the material of the decorative link can be formed from wire/strip.

    PNG
    media_image3.png
    371
    526
    media_image3.png
    Greyscale
Delish beads discloses a plurality of connecting links (round links with outline member of a circle), a plurality of decorative links have a shape that is not a circle, the decorative links having a boundary of an outline member (plastic material) surrounding at least one open section (hole within the link), the outline member (plastic material) has a constant width, wherein the outline member and the open section therein solely define the shape of the open character (star or heart); at least one connecting link (round link) connects two adjacent decorative links (heart or star) by extending into the open section and around the outline member, such that the at least one connecting link can travel along and within the outline member of the decorative link, allowing the decorative link to assume multiple orientations with respect to the wearer of the jewelry chain.  
Obviousness statement for Zeuner in view of Delish beads:
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the size of the through holes of Zeuner in order to create the aesthetic and function of an “outline member” as taught in Delish Beads.  Examiner contends that by altering the size of the through hole of Zeuner to mimic the size and shape of the outline of Zeuner, as taught in Delish beads, is done for aesthetic purposes.  See MPEP 2144.04 (I).  Examiner notes that making the through holes of the decorative links of Zeuner larger does not affect the ability of the links of Zeuner to make a chain as disclosed; examiner contends that the modified decorative links of Zeuner still attach as disclosed, only with a larger through hole.  
Examiner notes that the modification for aesthetic purposes, as described above, performs the functional limitations as claimed by applicant.  Examiner notes that Delish Beads discloses the structure AND function, and that by applying the through holes that mimic the shape of the outline boundary as known in Delish beads, the capability of the large through holes of Delish Beads is then imparted on Zeuner.  By having large through holes the size and shape of the decorative link, as taught by Delish Beads in the device of Zeuner, the capability of the large through holes is now known in the modified Zeuner. 

    PNG
    media_image4.png
    374
    613
    media_image4.png
    Greyscale
Rosenberg discloses a decorative chain link, having an outline member (annotated) made from a continuous wire or thin strip of metal (brass), with the outline member surrounding at least one open section (as annotated, clarified by applicant), the open section is elongated, has a uniform width, and extends completely within the outline member such that the outline member AND the open section therein define a shape of the decorative link (bone shaped).  
Obviousness statement Zeuner in view of Rosenberg:
It would have been obvious to one of ordinary skill in the art before the effective filing date to enlarge the through holes/open sections of Zeuner’s letters “o” and “e” in the manner taught by Rosenberg, as this requires a change in structure to maintain enclosed spaces within the “o” and the “e” required in Zeuner.  Examiner contends that the structure of the open section within an outline member is old and well known in the art, and shows that the structure is aesthetically desired, and is capable of applying to all letters used in Zeuner.  Examiner contends that by altering the size of the through hole of Zeuner to mimic the size and shape of the outline of Zeuner, as taught in Rosenberg, is done for aesthetic purposes.  See MPEP 2144.04 (I).  Examiner notes that making the through holes of the decorative links of Zeuner larger does not affect the ability of the links of Zeuner to make a chain as disclosed; examiner contends that the modified decorative links of Zeuner still attach as disclosed, only with a larger through hole.  

Regarding claim 58, Zeuner as modified discloses the chain of claim 57, wherein the connecting links are round (figure 4 of Zeuner) with rounded corners, and a length in a relationship to the alphanumeric character disclosed in Zeuner.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to change the shape of the round connecting links of Zeuner to be ovular connecting links, as a change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that the shape is changed for aesthetic purposes.  Further, It would have been obvious to one of ordinary skill in the art before the effective filing date to alter the length/size of the connecting links to be “at least one third to three quarters of the length of the alphanumeric character”, as Sassy discloses the connecting link is the same size as the decorative link.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).  Examiner notes that the change in size is done for aesthetic purposes.  


Regarding claims 60 and 61, Zeuner as modified discloses the jewelry chain of claim 57 wherein the alphanumeric character consists of a single outline member and having a single open section (“l” and “v” of Zeuner).

Regarding claims 62 and 63, Zeuner as modified discloses the jewelry chain of claim 57 wherein the outline of the alphanumeric character consists of a single outline member and a plurality of open sections (for “o” and “e” of Zeuner, in the manner taught by Rosenberg).

Regarding claim 64, Zeuner as modified discloses the jewelry chain of claim 57 which includes a plurality of alphanumeric characters which are letters.

Regarding claim 65, Zeuner as modified discloses the jewelry chain of claim 57 which includes a plurality of alphanumeric characters which are numbers (“one”, or lower case l).

Regarding claim 66, Zeuner as modified discloses the jewelry chain of claim 57 which includes a plurality of alphanumeric characters one or more of which are letters (O, V, E) and one or more of which are numbers (1).

Regarding claim 67, Zeuner as modified discloses the jewelry chain of claim 57 which is configured as a necklace.

Regarding claim 68, Zeuner as modified discloses the jewelry chain of claim 57, which includes a clasp for closure (Zeuner figure 1).

Regarding claim 72, Zeuner as modified discloses the chains of claim 57, but does not disclose the metal being “gold, silver, platinum, palladium, or one of their alloys”.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  

Regarding claim 73, applicant claims “at least one connecting link” instead of “a plurality of connecting links” from claim 57; omits the requirement of an “identifiable sequence” from claim 57; and the “at least one connecting link” connects to “at least one decorative link” rather than two decorative links in claim 57.  Examiner notes that claim 73 includes less structure than claim 57; claim 73 is shown by claim 57 as rejected twice above.

Regarding claim 76, please see claim 72, above.  
Regarding claim 77, please see claim 58, above.  

Claims 69-71, 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Zeuner as modified by Delish beads or Rosenberg as applied to claim 57 above, and further in view of 758848 Pejchar.
Regarding claims 69 and 74, Zeuner as modified discloses the jewelry chain of claims 57 and 73, which is a chain capable of being used in other places where decorative chains are used.  However, Zeuner as modified does not disclose “earring” and “post”.  
Pejchar discloses an earring with a post a, the post a being attached to a decorative article as well as a clasp b, also attached to a chain with a decorative article on the chain.
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the chain of Zeuner to a post as known in Pejchar in order to wear the initials, name, or insignia, in a different but known manner.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I). 

Regarding claim 70, Zeuner as modified discloses the jewelry chain of claim 69 wherein the first alphanumeric character includes the post (taught by Pejchar, because the post is inserted through the loop of the letter).

Regarding claims 71 and 75, Zeuner as modified discloses the jewelry chain of claims 69 and 74 wherein the alphanumeric character furthest from the post has only one connecting link.  Examiner notes that the chain ornament of Pejchar ends with an ornamental piece that has only one link to dangle it from the rest of the chain.  Therefore, when used in the manner of Pejchar, the chain of Zeuner does not need the last link after the bottom letter.  Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677